141 N.W.2d 149 (1966)
STATE of Iowa, Appellee,
v.
Earl William HARRIS, Appellant.
No. 52030.
Supreme Court of Iowa.
April 5, 1966.
Matthew W. Hart, Davenport, for appellant.
Lawrence F. Scalise, Atty. Gen., and Don R. Bennett, Asst. Atty. Gen., for appellee.
PER CURIAM.
Defendant was charged by county attorney's information with the crime of forgery in violation of section 718.1, Code, 1962. He appeared with his attorney and pleaded not guilty. He later discharged his attorney and the court appointed another attorney to represent defendant. He later discharged the appointed attorney and the court appointed a third attorney for defendant. Following trial to court and jury defendant was found guilty and sentenced to an indeterminate term not exceeding ten years in the State Penitentiary at Fort Madison. Defendant appealed to this court and elected to submit the appeal on a clerk's transcript which reveals no error. Hence the judgment is
Affirmed.